OPINION
Opinion By
Justice FRANCIS.
On December 22, 2010, the parties filed their Joint Motion to Set Aside the Trial Court’s Judgment and Remand for Entry of Judgment. The motion recites that the parties have reached an agreement settling all issues in the case. The motion also recites that “[t]he agreement requires the parties file this motion and request this Court set aside the trial court’s judgment and remand to the trial court for rendition of judgment pursuant to the parties’ agreement. The agreement also requires costs to be taxed against the party incurring same.”
We conclude the joint motion is well-taken and should be granted. Pursuant to the parties’ agreement, we set aside the trial court’s judgment without regard to the merits, remand the cause to the trial court for rendition of judgment in accordance with the parties’ agreement, and tax costs against the party incurring same.